Cooper, J.,
delivered the opinion of the court.
The court erred in giving the ninth and tenth instructions for the plaintiff.
A common carrier of goods is an insurer, and proof of injury or loss entitles the sufferer to a recovery, not because this *446is evidence of negligence, but because, whether negligent or not, the carrier is responsible for their safety. In an action by a passenger, it is not sufficient to prove injury alone ; negligence must also be shown, and the burden of proof is upon the plaintiff. Hutch, on Car., sect. 497. As to injuries resulting from causes, which ordinarily exist only by reason of the negligence of the carrier, it has been held that proof of the injury and the character of the carrier is sufficient to establish a prima facie right of recovery, and to entitle the plaintiff to judgmeut unless rebutting testimony is introduced by the carrier. Hutch, on Car., sect. 801, and authorities-cited.
In the present case, it is certainly established by the witnesses for the plaintiff as well as those for the defendant, that at the time of the accident the train was not in motion, and that plaintiff was injured by walking or falling from the plat form of the ladies’ car, which she was endeavoring to enter. We cannot say that accidents of this character are ordinarily caused by the negligence of the carrier.
The negligence charged was the failure of the railroad company to properly light the entrance to the cars, and upon this question the testimony was exceedingly conflicting.
Sect. 1059 of the Code of 1880 is not applicable in cases of suits by persons standing in a relation of contract with carriers. By its terms it applies only when the injury is caused “by the running of the locomotives or cars of such company,” and in such cases proof of injury is prima facie evidence of the want of “ reasonable skill and care.”
Shipper's of goods are not required to show any negligence on the part of the carrier to entitle them to recover for damage done to the goods, and passengers in suits for injuries to their persons are required to show only an absence of the utmost care and prudence. The words of the statute are appropriate only when considered as referring to suits by persons, neither shippers nor passengers, when property or persons have been injured.
*447If the Legislature had been considering persons contracting with carriers, it would presumably have given the same protection to patrons of steamboats as to those of railroads, and in any event would not have limited the operation of the statutes to cases in which the damage was done by the running of the trains, but would have extended it to any injury, however caused. For these reasons we think the statute does not apply in suits brought by a passenger, and cannot be invoked by the appellee in support of the instructions given in her behalf.
The judgment is reversed and cause remanded for a new trial.